Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 16, 2016

                                      No. 04-15-00692-CV

                                         John SHULL,
                                           Appellant

                                                v.

 WESTOVER CROSSING (SAN ANTONIO) HOMEOWNERS' ASSOCIATION, INC.;
        Spectrum Association Management, LP; and Buck (Delvin) Benson,
                                  Appellees

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-15954
                         Honorable Karen H. Pozza, Judge Presiding


                                         ORDER
         Appellant’s brief was due to be filed with this court on August 1, 2016. This court
granted Appellant’s first motion for extension of time to file his brief until September 15, 2016.
On September 12, 2016, Appellant filed an unopposed second motion for extension of time to
file his brief until October 17, 2016, for a total extension of seventy-five days.
        Appellant’s motion is GRANTED. Appellant’s brief must be filed with this court not
later than October 17, 2016. See TEX. R. APP. P. 38.6(d).
       NO FURTHER EXTENSIONS OF TIME TO FILE APPELLANT’S BRIEF WILL
BE GRANTED. If Appellant fails to file his brief as ordered, the court may dismiss this appeal
for want of prosecution. See id. R. 38.8(a)(1), 42.3(b),(c).




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of September, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court